Title: To George Washington from David Forman, 28 August 1782
From: Forman, David
To: Washington, George


                  
                     Sir
                     Freehold 28th Augst 1782
                  
                  Agreeable to my proposial in the letter I had the Honr to write to your Excly the 25th Inst: I set off for Shrewsbury and the Highlands of Middle Town on Monday Morning and flatter my self have now got my line of Intiligence in sutch away as will insure to me regular accts from New York and of the Arrival of all armed Vessells in or about Sandy Hook.
                  yesterday morning I was Honoured with the Rect of your Exclys favr of the 25th at Shrewsbury and as I had no other Intiligence to Communicate further than was contained in my letter of Sunday Evening last determined to detain the Express rider fom Morris Town untill I finished my Carier through the Highlands of Middle Town—Expecting as the wind was from a South and Suth and by East that possably the British West India fleete might heave in Sight from the Southward—for that purpose I Continued on the Highlands of Middle Town untill late in the Evening—from my Own observation I find the floating Battery—the Ships prepared for Sinking in the Chanell at Sandy Hook, and all those Ships of War (the Lyon of 64 Guns and one Frigate Excepted) are withdrawn from Sandy Hook—this withdrawing of there force puts on an allmost positive proof that they consider every danger removed, yet I do think very odd of it that there is no Appearance of there Grand fleete, more espetially as we have had a very greate prevalence of Southerly and South west Winds Since the Arrival of the Express Brigg. mentioned in my letter of the 25th.
                  it gives me real pain when I find my self under a necessity to ask your Excly any political Question, least it might seeme in me presumeing on the Confidence your Excly has honoured me with—but I hope the Inquisitive anxiety of the people at large in this Country, when added to my own will pleade my Excuse to your Excly for begging to be informed what is to be done for the Murder of the unfortunate Capt. Huddy.  I have the Honr to be your Exclys Most Obedt Humble Servt
                  
                     David Forman
                  
                  
                     after Sealing this letter sent one of my Servts to the Village of Freehold to be delivered to the Express rider from Morris Town who had brought Your Exclys Letter as within Mentioned to My surprize word was brought me that he had gone To Trenton in a few Hours after delivering his Letters to one of my Horsemen to follow me to Shrewsbury—As Nothing Meterial had turned up did not think it Necessary to go to the Expence of Sending a Horseman to Morris.
                  
                  
               